ORDER
TURK, Chief Judge.
This case is before the court on appeal from a decision of the United States Bankruptcy Court for the Western District of Virginia granting summary judgment for the Appellees, Donald Baker Leber and Shirley Leber. For the reasons set forth in the order of the Bankruptcy Court dated May 31, 1984, the decision of the United States Bankruptcy Court for. the Western District of Virginia is AFFIRMED.
The Clerk of Court is directed to send certified copies of this Order to counsel of record.